[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#103)
There is a split of authority among the Superior Courts as to the amount of specificity required to plead a cause of action for statutory recklessness under General Statutes § 14-295. This court agrees with those decisions that impose the more lenient standard which only requires an allegation that the defendant violated one or more of the motor vehicle statutes enumerated in § 14-295. Count two of the plaintiff's complaint complies with this requirement. Therefore, the defendant's motion to strike count two of the plaintiff's complaint is denied.
A claim of common law recklessness must be pleaded with specificity. See Dumond v. Denehy, 145 Conn. 88, 91, 139 A.2d 58
(1958). The third count of the complaint, in which the plaintiff alleges a claim of common law recklessness, is legally insufficient because it lacks this specificity. Therefore, the defendant's motion to strike count three is granted.
D'ANDREA, J.